Citation Nr: 1441329	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-27 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1979 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran's appeal was previously remanded by the Board in July 2012.  

In December 2012, the Veteran's representative submitted a statement that the Veteran waives the right for any additional evidence be considered first by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, the Board has determined that additional development is warranted.

The July 2012 Board remand instructed the VA examiner to: (1) diagnose the Veteran's various conditions and determine if any disability is at least as likely as not related to military service, and (2) determine if any diagnosed disability which was not related to military service was caused or aggravated by the Veteran's service-connected lumbar spine disability on a secondary basis.  The examiner was specifically asked to discuss the Veteran's automobile accident from April 1981, and the corresponding treatment in-service.  

After a review of the July 2012 VA Neck Disability Benefits Questionnaire (DBQ), the examiner provided a direct nexus opinion as requested, but did not give a medical opinion for secondary service connection between the Veteran's service-connected lumbar spine disability, and the Veteran's cervical spine disability now on appeal.  The examiner additionally did not provide a secondary opinion for the Veteran's left and right hip condition at the Veteran's Hip and Thigh Conditions BDQ.  Thus, the VA examination in July 2012 is not in compliance with the Board's July 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an addendum opinion must be obtained.  

Also, a review of the file indicates that the Veteran completed an authorization and consent form in January 2013, in response to the AMC duty to assist sent in July 2012.  As the Veteran has provided a completed authorization and consent form, and the question of whether or not the Veteran's claimed disabilities are related to service, the Board finds that further development is required.

Accordingly, the case is REMANDED for the following action:

1. Seek to obtain copies of all treatment records from Winter Haven Hospital.  See Veteran's January 2013 statement and VA Form 21-4142.  Notice of inability to obtain records should comply with 38 C.F.R. § 3.159(e).

2.  Return the claims file to the examiner who conducted the July 2012 VA examination for an addendum opinion (or another examiner if unavailable).  The examiner should once again review the claims file.  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability is the cause of any currently diagnosed cervical spine disability, to include osteoarthritis?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability caused a worsening (aggravation) of any currently diagnosed cervical spine disability, to include osteoarthritis, beyond the normal progress of that disease?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability is the cause of any currently diagnosed left or right hip condition, to include osteoarthritis?

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability caused a worsening (aggravation) of any currently diagnosed left or right hip condition, beyond the normal progress of that disease?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of neck or hip disability present (i.e., a baseline) before the onset of the aggravation.

A complete rationale for all opinions expressed must be provided.

3.  Thereafter, readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

